Sanders, J.
(dissenting) — In 2004 the legislature enacted Substitute House Bill 3055 (SHB 3055), entitled “AN ACT Relating to admissibility of DUI [driving under the influence of an intoxicant] tests.” Substitute H.B. 3055, 58th Leg., Reg. Sess. (Wash. 2004); Laws of 2004, ch. 68. This statute violates article II, section 19 of the Washington State Constitution by (1) embracing multiple subjects and (2) including subjects not expressed in its title. It also violates separation of powers by impermissibly invading the article IV judicial power reserved exclusively to the courts to determine the admissibility of evidence. I would hold SHB 3055 unconstitutional in its entirety and therefore dissent.
I. Article II, Section 19
 ¶42 The majority undermines the protections of article II, section 19 by misapplying St. Paul & Tacoma Lumber Co. v. State, 40 Wn.2d 347, 355, 243 P.2d 474 (1952) to hold the subject of SHB 3055 is expressed in its title. The majority then compounds its error by conflating the two distinct inquiries under article II, section 19, concluding the subject-in-title analysis disposes of the multiple subject claim as well.
¶43 Article II, section 19 of the Washington Constitution provides, “[n]o bill shall embrace more than one subject, and that shall be expressed in the title.” This clause mandates two distinct prohibitions: “ ‘(1) No bill shall embrace more than one subject; and (2) the subject of every bill shall be expressed in the title.’ ” Patrice v. Murphy, 136 Wn.2d 845, 852, 966 P.2d 1271 (1998) (quoting State ex rel. Wash. Toll Bridge Auth. v. Yelle, 32 Wn.2d 13, 23, 200 P.2d 467 (1948)). The first prohibition, the single-subject rule, ensures legislators are not forced to vote for provisions they do not support in order to secure the enactment of those they do, a practice known as “logrolling” legislation. The second prohibition, the subject-in-title rule, ensures legislators and the public are notified of the subject matter of a bill. “We have declared that when laws are enacted in *411violation of [these rules], the courts will not hesitate to declare them void.” State ex rel. Wash. Toll Bridge Auth., 32 Wn.2d at 24.
¶44 Constitutional challenges raise questions of law subject to de novo review. City of Redmond v. Moore, 151 Wn.2d 664, 668, 91 P.3d 875 (2004).
II. Article II, Section 19’s Single-Subject Rule
¶45 Whether a measure contains more than one subject “is founded on the question whether a measure is drafted in such a way that those voting on it may be required to vote for something of which the voter disapproves in order to obtain approval of an unrelated law." Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 212, 11 P.3d 762, 27 P.3d 608 (2000). For a bill to pass constitutional muster under the single-subject rule “ ‘there must be some rational unity between the matters embraced in the act, the unity being found in the general purpose of the act and the practical problems of efficient administration.’ ” State ex rel. Wash. Toll Bridge Auth. v. Yelle, 61 Wn.2d 28, 33, 377 P.2d 466 (1962) (quoting State ex rel. Test v. Steinwedel, 203 Ind. 457, 467, 180 N.E. 865 (1932)). Rational unity is lacking if a bill’s provisions are not necessary to implement one another. Amalgamated, 142 Wn.2d at 217. A bill embracing more than one subject must be struck down in its entirety because “we cannot know if either subject. . . would have garnered popular support standing alone.” City of Burien v. Kiga, 144 Wn.2d 819, 828, 31 P.3d 659 (2001).
¶46 SHB 3055 lacks rational unity between its provisions. In addition to addressing the admissibility of DUI tests, SHB 3055 sections 2 and 3 also authorize search warrants for a person’s breath or blood, reduce the requirements of implied consent warnings to require only substantial compliance by the police, address license sanctions stemming from arrests, and implement procedural changes regarding the arrest of persons under 21 years of age for driving impaired. None of these subjects is necessary to *412implement the DUI test admissibility provisions of section 4 of SHB 3055. Consequently, SHB 3055 violates the single-subject prong of article II, section 19 of the Washington Constitution. Amalgamated, 142 Wn.2d at 217.
¶47 This conclusion is further reinforced by actual evidence of logrolling. Section 2 of SHB 3055 denies occupational licenses to drivers who refuse breath tests. However later in the same session the legislature unanimously passed Substitute House Bill 2660 to allow occupational licenses for such drivers. Laws of 2004, ch. 95 (Substitute H.B. 2660, 58th Leg., Reg. Sess. (Wash. 2004)). The passage of these bills cannot be logically reconciled other than to conclude those voting for SHB 3055 voted for at least one provision they did not support to ensure the passage of those they did. This is evidence of a textbook example of logrolling in violation of our constitution.
¶48 Inexplicably, the majority’s analysis of whether SHB 3055 addresses more than one subject is limited to its title, a constitutionally separate inquiry, and lacks any meaningful scrutiny of the bill’s substance. See majority at 390-93. As a preliminary matter it must be noted the Washington Constitution does not provide, and we have never held, a bill which impermissibly embraces more than one subject is nonetheless constitutional because its title, or the title of a bill it purports to amend, somehow rectifies the violation. Furthermore, the case relied on by the majority for its holding, St. Paul, 40 Wn.2d 347,11 does not support its resolution of the single-subject claim at all.
*413¶49 In St. Paul the petitioners challenged the constitutionality of a bill amending the revenue act under article II, sections 19, 37, and 38, “claim[ing] that the 1949 amendments changed the scope and object of the law as enacted in 1935 and the title of the amendatory act gave no notice of such a purpose.” St. Paul, 40 Wn.2d at 355. Thus, the petitioners were challenging the amendatory act solely on the basis of its alleged violation of the subject-in-title rule, not the single-subject rule or both. This conclusion is reflected in the holding of that case:
“If the title identifies and purports to amend a prior act, any matter properly connected with, or germane to, the subject expressed in the title of that act may be included in the body of the amendatory act. Any matter that could validly have been enacted as part of the original act under its title is considered germane. If the title of the original act is sufficient to embrace the matter contained in the amendatory act, the sufficiency of the title of the latter will not be inquired into.”
St. Paul, 40 Wn.2d at 355 (emphasis added) (quoting 1 J.G. Sutherland, Statutes and Statutory Construction § 1908, at 345-46 (Frank E. Horack, Jr., ed., 3d ed. 1943)).
¶50 Because it is expressly limited to challenges to the sufficiency of only the title of an act, the holding of St. Paul is not relevant to Theo Jensen’s single-subject claim. Since it is in violation of the single-subject rule, SHB 3055 is invalid in its entirety. Kiga, 144 Wn.2d at 828.
III. Article II, Section 19’s Subject-in-Title Rule
¶51 It is also argued SHB 3055 violates the subject-in-title rule. This rule requires the subject of a bill be expressed in its title. We have explained its practical application as follows: *414Patrice, 136 Wn.2d at 852 (quoting State ex rel. Seattle Elec. Co. v. Superior Court, 28 Wash. 317, 321, 68 P. 957 (1902)).
*413“The wisdom of the rule suggests itself, in that the reader, whether a member of the legislature or otherwise, may, by a mere glance at a few catch words in the title, be apprised of what the act treats, without further search. Does the title of the act in question contain such a statement of the subject-matter?”
*414¶52 SHB 3055 states it is “AN ACT Relating to admissibility of DUI tests; amending RCW 46.61.506; reenacting and amending RCW 46.20.308 and 46.20.3101; and creating a new section.” But that is not the “title” of SHB 3055 for the purposes of our analysis. “The title relevant to the article II, section 19 inquiry is the word, phrase, or phrases following ‘AN ACT Relating to ...’ and preceding the first semicolon.” State v. Thomas, 103 Wn. App. 800, 808, 14 P.3d 854 (2000) (citing Fray v. Spokane County, 134 Wn.2d 637, 655, 952 P.2d 601 (1998); Patrice, 136 Wn.2d at 853). Our analysis must focus on the narrative description of the bill, and not on the “ministerial recital of [its] sections.” Id. at 809. “[A] ‘mere reference to a section in the title of an act does not state a subject.’ ” Fray, 134 Wn.2d at 654-55 (quoting State ex rel. Seattle Elec. Co., 28 Wash. at 325). The title of SHB 3055 is “AN ACT Relating to admissibility of DUI tests.” (Emphasis added.)
¶53 We next consider whether the title is general or restrictive. A general title is broad rather than narrow, comprehensive and generic rather than specific.12 Amalgamated, 142 Wn.2d at 207-08. Conversely, a restrictive title is one where “ ‘a particular part or branch of a subject is carved out and selected as the subject of the legislation.’ ”13 State v. Broadaway, 133 Wn.2d 118, 127, 942 P.2d 363 (1997) (quoting Gruen v. State Tax Comm’n, 35 Wn.2d 1, 23, 211 P.2d 651 (1949), overruled on other grounds by *415State ex rel. State Fin. Comm. v. Martin, 62 Wn.2d 645, 384 P.2d 833 (1963)).
¶54 In my view the title “AN ACT Relating to admissibility of DUI tests” is general. Mr. Jensen is correct to point out the title does not refer to all BAC (breath or blood alcohol concentration) tests; however this fact alone is not dispositive. The title of SHB 3055 meets the criteria of “[a] few well-chosen words, suggestive of the general subject stated,” State ex rel. Scofield v. Easterday, 182 Wash. 209, 212, 46 P.2d 1052 (1935), and therefore constitutes a general title encompassing issues related to the subject of admissibility of DUI tests.
¶55 As discussed above, the references to the sections of chapters 46.20 and 46.61 RCW that SHB 3055 reenacts and amends included after its title do not state a subject and are not part of subject-in-title analysis. Fray, 134 Wn.2d at 654-55 (citing State ex rel. Seattle Elec. Co., 28 Wash. at 325). Consequently, the question before this court is whether a reader would be apprised of SHB 3055’s subject matter by reading its title. Patrice, 136 Wn.2d at 852. The answer is no.
¶56 Although “ ‘[t]he title to a bill need not be an index to its contents; nor is the title expected to give the details contained in the bill,’ ” Wash. Fed’n of State Employees v. State, 127 Wn.2d 544, 555, 901 P.2d 1028 (1995),14 the bill’s title must “lead to an inquiry into the body of the act, or indicate to an inquiring mind the scope and purpose of the law.” Young Men’s Christian Ass’n v. State, 62 Wn.2d 504, 506, 383 P.2d 497 (1963). Here, the title provides no indication SHB 3055, in addition to involving the admissibility of DUI tests, also includes provisions affecting search warrants for breath and blood, breath test machines in medical facilities, implied consent warnings, license sanctions, and procedural changes regarding the arrest of persons under 21 years of age. See SHB 3055, §§ 2, 3.
*416¶57 This court was confronted with a similar scenario in Patrice. There the challenged bill was entitled “AN ACT Relating to court costs” but also included amendments requiring the appointment of interpreters to assist witnesses in various legal proceedings. Although these services would undoubtedly impact the court costs referenced in the title of the bill, this court nonetheless held article II, section 19 had been violated. Relying on Fray for the proposition that a “ ‘mere reference to a section in the title of an act does not state a subject,’ ” Fray, 134 Wn.2d at 654-55 (quoting State ex rel. Seattle Elec. Co., 28 Wash. at 325), we concluded the bill’s subject was not expressed in its title because “ ‘AN ACT Relating to court costs’ ” “failfed] to mention anything about the inclusion of provisions relating to qualified ASL [American Sign Language] interpreters, legal proceedings, police investigations, or arrests.” Patrice, 136 Wn.2d at 853.
¶58 The same analysis applies here. The title “AN ACT Relating to admissibility of DUI tests” fails to mention search warrants, breath test equipment, implied consent warnings, or license sanctions. In short, the title does not provide an indication of the scope and purpose of the law. Because it fails to meet this standard, the title of SHB 3055 violates the subject-in-title rule of article II, section 19 of the Washington Constitution. Sections not related to the subject of admissibility of DUI tests should therefore be struck down. Patrice, 136 Wn.2d at 852.
¶59 The majority misidentifi.es the title of SHB 3055 when it holds the title expresses the bill’s subject matter. As discussed above, the title of SHB 3055 for the purposes of evaluating its constitutionality under article II, section 19 is “AN ACT Relating to admissibility of DUI tests.” St. Paul requires the title of the amendatory act to identify and purport to amend a prior act. See St. Paul, 40 Wn.2d at 355 (“ ‘If the title identifies and purports to amend a prior act....’” (emphasis added) (quoting 1 Sutherland, supra, § 1908)). “AN ACT Relating to admissibility of DUI tests” clearly does neither.
*417¶60 The majority attempts to shoehorn SHB 3055 into the St. Paul framework by including the recitation of the statutory provisions affected as part of its title, majority at 392-93, but doing so runs afoul of the rule that constitutional inquiries focus solely on the narrative description of the act. Thomas, 103 Wn. App. at 808 (citing Fray, 134 Wn.2d 637; Patrice, 136 Wn.2d 845). Because the title of SHB 3055 does not identify and purport to amend a prior statute, an inquiry into its constitutionality is not barred by the holding of St. Paul.
IV. Legislative Invasion of Judicial Power
¶61 Mr. Jensen also argues SHB 3055 invades the article IV judicial power because it prevents the courts from determining the admissibility of BAC tests once the State has met its prima facie burden under subsection 4(4)(a) of SHB 3055.
¶62 “[TJhere is no liberty, if the judiciary power be not separated from the legislative and executive. Were it joined with the legislative, the life and liberty of the subject would be exposed to arbitrary control. . . .”15 An independent and vigilant judiciary is essential to the preservation of individual rights in the face of governmental encroachment, constituting what James Madison described as “ ‘an impenetrable bulwark against every assumption of power in the legislative or executive.’ ”16 Thus, the separation of powers doctrine ensures “fundamental functions of each branch remain inviolate.” Carrick v. Locke, 125 Wn.2d 129, 135, 882 P.2d 173 (1994). Echoing the Founders’ vision of an independent judiciary, the United States Supreme Court has explained,
*418[T]he “judicial Power of the United States” vested in the federal courts by Art. Ill, § 1, of the Constitution can no more be shared with the Executive Branch than the Chief Executive, for example, can share with the Judiciary the veto power, or the Congress share with the Judiciary the power to override a Presidential veto. Any other conclusion would be contrary to the basic concept of separation of powers and the checks and balances that flow from the scheme of a tripartite government.
United States v. Nixon, 418 U.S. 683, 704, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974) (quoting The Federalist No. 47, at 313 (James Madison) (Sherman F. Mittell ed. 1938)), superseded by statute on other grounds as recognized in Bourjaily v. United States, 483 U.S. 171, 179, 107 S. Ct. 2775, 97 L. Ed. 2d 144 (1987).
¶63 Our constitution exclusively vests the judicial power in the courts, not the legislature: “The judicial power of the state shall be vested in a supreme court. . . .” Wash. Const. art. IV, § 1. The judicial power is the power to do that which the courts have traditionally done.17 “This court has recognized the inherent power and obligation of the judiciary to control all its necessary functions to promote the effective administration of justice.” State v. Wadsworth, 139 Wn.2d 724, 740, 991 P.2d 80 (2000). This inherent power includes determining the admissibility of evidence. See, e.g., State v. Demery, 144 Wn.2d 753, 758, 30 P.3d 1278 (2001) (“trial court has wide discretion to determine the admissibility of evidence”); State v. Atsbeha, 142 Wn.2d 904, 913, 16 P.3d 626 (2001) (“Admissibility of evidence generally is within the sound discretion of the trial court.” (citing State v. Ellis, 136 Wn.2d 498, 504, 963 P.2d 843 (1998))). “If the legislature attempted to . . . abolish or abridge the power of the courts, such an attempt would be unconstitutional and void.” Deskins v. Waldt, 81 Wn.2d 1, 2-3, 499 P.2d 206 (1972) (citing Blanchard v. Golden Age Brewing Co., 188 Wash. 396, 63 P.2d 397 (1936)). Yet surrender of judicial indepen*419dence is precisely what the majority does when it upholds a bill shackling the power of the courts to do that which the courts have traditionally done: determine the admissibility of evidence.
¶64 Courts are vested with “the inherent power to govern court procedures.” State v. Fields, 85 Wn.2d 126, 129, 530 P.2d 284 (1975).18 “When a court rule and a statute conflict, the nature of the right at issue determines which one controls.” State v. W.W., 76 Wn. App. 754, 758, 887 P.2d 914 (1995). “If the right is substantive, then the statute prevails; if it is procedural, then the court rule prevails.” Id. The admissibility of evidence is a procedural matter.19 The resolution of this claim turns on whether the language of SHB 3055 is permissive, preserving the courts’ authority to exclude BAC test results under the rules of evidence, or mandatory, in which case it would be invalid. State v. Zwicker, 105 Wn.2d 228, 238, 713 P.2d 1101 (1986). SHB 3055 provides:
Nothing in this section shall be deemed to prevent the subject of the test from challenging the reliability or accuracy of the test, the reliability or functioning of the instrument, or any maintenance procedures. Such challenges, however, shall not preclude the admissibility of the test once the prosecution or department has made a prima facie showing of the requirements contained in (a) of this subsection. Instead, such challenges may be considered by the trier of fact in determining what weight to give to the test result.
SHB 3055, § 4(4)(c) (emphasis added).
*420¶65 According to the majority SHB 3055 is permissive because it “does not state [BAC] tests must be admitted if a prima facie burden is met; it states that such tests are admissible” Majority at 399. This conclusion is untenable when one considers the plain text of subsections 4(4)(a) and 4(4)(c). Subsection 4(4)(a) of SHB 3055 provides breath tests “shall be admissible at trial” once the State produces prima facie evidence to meet certain enumerated criteria concerning the administration of such tests.20 Under subsection 4(4)(c), once the State meets its prima facie burden, a defendant may not challenge the admissibility of the BAC test results on the grounds of “reliability or accuracy of the test, the reliability or functioning of the instrument, or any maintenance procedures.”
¶66 The sole recourse under this statute for a defendant confronted with an inaccurate and unreliable test result is to argue diminished weight should be given by the trier of fact, not to contest its admissibility.21 These provisions clearly preclude challenges to the admissibility of BAC test results on reliability and accuracy grounds once the requirements of subsection 4(4)(a) are met. Consequently, these provisions conflict with the courts’ judicial power to determine the admissibility of evidence pursuant to our rules of evidence.
¶67 To bolster its assertion SHB 3055 is permissive in nature, the majority relies on Zwicker and State v. Long, 113 Wn.2d 266, 778 P.2d 1027 (1987). This reliance is misplaced. The statutory provision at issue in those cases, RCW 46.61.517, read, “The refusal of a person to submit to a test of the alcoholic content of his blood under RCW 46.20.308 is admissible into evidence at a subsequent *421criminal trial.” Laws of 1983, ch. 165, § 27. Critically, and unlike SHB 3055, the above language did not restrict the courts’ ability to exclude evidence on the basis of its relevance or its probative value if outweighed by the danger of unfair prejudice by restricting such challenges only to the question of the weight of the evidence. In Zwicker we held the statute at issue was valid, interpreting “is admissible” as permissive and not mandating admissibility in all cases. Zwicker, 105 Wn.2d at 238. However, we also cautioned that “any conflict with ER 401 and 403 . . . would require invalidation of the statute.” Id. (emphasis added).
¶68 SHB 3055 strips the court of its essential judicial power to exclude inadmissible evidence. We must defend the power and independence of the judiciary, not rush to surrender it to the legislative or executive branch.22
V. Conclusion
¶69 “Article II, section 19 serves to protect serious constitutional interests.” Patrice, 136 Wn.2d at 851. The majority twice misapplies the requirements of article II, section 19: first, it erroneously circumvents the need for an inquiry into the substantive provisions of SHB 3055 under the single-subject rule; and second, it ignores precedent defining “title” for the purposes of article II, section 19 analysis. The majority then hastens to surrender our independence from the legislative and executive branches in the face of a conspicuous intrusion into the independent judicial power to exclude unreliable and unfairly prejudicial evidence.
¶70 I dissent.
J.M. Johnson, J., concurs with Sanders, J.

 St. Paul was followed by this court on only four occasions, most recently 25 years ago, and with good reason: its holding has no basis in the constitution. “Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997). Article II, section 19 says, “[n]o bill shall embrace more than one subject, and that shall be expressed in the title.” Clearly, the plain text of our constitution does not differentiate between “original” and “amendatory” bills. There is no principled reason, and the majority offers none, to forgo article II, section 19 analysis simply because a bill purports to amend another. This court should recognize what the past 25 years in our article II, section 19 jurisprudence indicate: St. Paul and its progeny undermine the constitutional provisions they purport to interpret, are inconsistent with subsequent precedent, and should be overruled.


 Examples of general titles include: “ ‘AN ACT Relating to violence prevention,’ ” In re Boot, 130 Wn.2d 553, 566, 925 P.2d 964 (1996); “ ‘An Act Relating to Community Colleges,’ ” Wash. Educ. Ass’n v. State, 97 Wn.2d 899, 906-07, 652 P.2d 1347 (1982); “ ‘An Act Relating to the death penalty,’ ” State v. Grisby, 97 Wn.2d 493, 498, 647 P.2d 6 (1982); “ ‘An Act Relating to industrial insurance,’ ” Wash. State Sch. Dirs. Ass’n v. Dep’t of Labor & Indus., 82 Wn.2d 367, 371, 510 P.2d 818 (1973).


 Examples of restrictive titles include: “ ‘An Act Relating to increasing penalties for armed crimes,’ ” State v. Broadaway, 133 Wn.2d 118, 123, 942 P.2d 363 (1997); “ ‘An Act Relating to the acquisition of property by public agencies,’ ” Daviscourt v. Peistrup, 40 Wn. App. 433, 437, 698 P2d 1093 (1985); “ ‘AN ACT relating to the rights and disabilities of aliens with respect to land,’ ” De Cano v. State, 7 Wn.2d 613, 623, 110 P.2d 627 (1941).


 Quoting Treffry v. Taylor, 67 Wn.2d 487, 491, 408 P.2d 269 (1965).


 Baron De Montesquieu, The Spirit of the Laws 152 (Thomas Nugent trans., Franz Neumann ed., Hafner Press 1949) (1748).


 Creating the Bill of Rights: The Documentary Record from the First Federal Congress 83-84 (Helen E. Veit et al. eds., 1991) (quoting 1 Annals of Cong. 439 (Joseph Gales ed., 1834)).


 Richard B. Sanders, Battles for the State Constitution: A Dissenter’s View, 37 Gonz. L. Rev. 1, 8, (2001/02) (“ ‘What the judicial power is, is what the judicial power has been.’ ” (quoting Justice Antonin Scalia, Oral Remarks at the Federalist Society Separation of Powers Seminar (Sept. 28, 2001))).


 The majority asserts the power to promulgate the rules of evidence “is a legislatively delegated power of the judiciary.” Majority at 394. Surely the majority is not suggesting that had RCW 2.04.190 not been enacted, we would be powerless to adopt rules of evidence. Our power to decide the admissibility of evidence stems from the constitution, independently of any auxiliary statutory authority. See Fields, 85 Wn.2d at 129. The legislature has no judicial power to delegate.


 Commonwealth v. Alexander, 5 S.W.3d 104, 106 (Ky. 1999) (“Thé admissibility of evidence is governed by the Kentucky Rules of Evidence and is procedural in nature.”); Hrouda v. Winne, 112 A.D.2d 304, 305, 491 N.Y.S.2d 749 (1985) (“Rules governing the admissibility of evidence are procedural matters.”); Kerr v. Palmieri, 325 Mass. 554, 557, 91 N.E.2d 754 (1950) (“statute relating] to the admissibility of evidence is . .. procedural”).


 Subsection 4(4)(a) states, “[a] breath test performed by any instrument approved by the state toxicologist shall be admissible at trial or in an administrative proceeding if the prosecution or department produces prima facie evidence ....”


 Such prohibition on challenges to the admissibility of BAC test results is apparently precisely what the legislature had in mind in enacting SHB 3055. As the final bill report for both the House and the Senate clearly states, “Defense challenges to the reliability or accuracy of a breath test may not be used to prevent the introduction of the evidence once the prosecution has made a prima facie case.” Final B. Rep. on SHB 3055, at 3 (emphasis added).


 Sanders, supra note 17, at 418.